56 F.3d 68NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Ricky J. Eurom, Appellant,v.Shirley S. Chater, Commissioner of Social Security,* Appellee
No. 94-3951United States Court of Appeals,Eighth Circuit
Submitted:  May 12, 1995Filed:  May 31, 1995

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Ricky J. Eurom appeals the district court's1 grant of summary judgment affirming the Secretary's decision to deny him disability insurance benefits and supplemental security income.  After careful review of the record and the briefs, we affirm.


2
In light of the evidence in the record, we conclude the Administrative Law Judge (ALJ) properly determined Eurom's mental impairment only slightly affected his ability to interact socially and in the workplace.  See Dixon v. Sullivan, 905 F.2d 237, 238 (8th Cir. 1990).  The record does not, however, support Eurom's claim that his impaired hearing, education, and limited arithmetic abilities significantly restricted his ability to perform gainful employment.  Thus, we conclude the hypothetical question the ALJ posed to the vocational expert was proper because it set forth all the limitations which the ALJ accepted as true and were supported by the record.  See Haynes v. Shalala, 26 F.3d 812, 815 (8th Cir. 1994);  Rappoport v. Sullivan, 942 F.2d 1320, 1323 (8th Cir. 1991).


3
We do not address the claims Eurom asserts for the first time on appeal, see Ownbey v. Shalala, 5 F.3d 342, 345 (8th Cir. 1993) (per curiam);  in any event, Eurom's IQ scores and weight do not meet a listed impairment.  See 20 C.F.R. Part 404, Subp.  P, App. 1, Secs. 5.08 & 12.05.


4
Finally, we find the ALJ's decision is supported by substantial evidence, even considering the new evidence before the Appeals Council.  See Riley v. Shalala, 18 F.3d 619, 622 (8th Cir. 1994).


5
Accordingly, we affirm the judgment of the district court.



*
 As of March 31, 1995, the Social Security Administration became an independent agency from the Department of Health and Human Services.  Therefore, the court has substituted Shirley S. Chater for Donna E. Shalala pursuant to Fed.  R. App.  P. 43(c)


1
 The Honorable Edward J. McManus, Senior United States District Judge for the Northern District of Iowa